Citation Nr: 0922311	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular 
disease (claimed as poor circulation), lower extremities, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1967 to January 
1969.

These claims come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

This appeal was previously before the Board in December 2008 
and was remanded for additional development.  The case has 
been returned to the Board for further appellate 
consideration.

In July 2005 the Veteran filed a claim for service connection 
for a trachestomy, to include as secondary to his service-
connected diabetes mellitus.  The RO issued VCAA notice in 
regards to the claim in September 2005; however, it appears 
that a rating decision has not yet been issued.  As such this 
matter is REFERRED to the RO for any necessary action. 

The issue of entitlement to service connection for peripheral 
vascular disease (claimed as poor circulation), lower 
extremities, to include as secondary to service-connected 
diabetes mellitus is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The Veteran's coronary artery disease did not manifest until 
many years after service, is not shown to be related to any 
incident of service, and is not directly related to or 
aggravated by his service-connected diabetes mellitus.




CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service, may not be presumed to have been such, and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, preadjudication VCAA notice was provided in a 
June 2004 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection (to include on a secondary basis), as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
March 2006 and January 2009 letters advised the Veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
The case was last adjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing evidence and statements in support of his 
claim.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Sanders at 881.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess at 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d). 

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service- connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that effective October 10, 2006, 
38 C.F.R. § 3.310 was amended; however, under the facts of 
this case the regulatory change does not impact the outcome 
of the appeal

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection on a secondary basis 
requires medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

As an initial matter, the Board notes that the Veteran does 
not contend, and the evidence does not show, that his claimed 
coronary artery disease arose during service or is related to 
his service.  His service medical records reflect no 
complaints, treatment or findings of any heart disorder.  The 
Veteran claims that he is entitled to service connection for 
coronary artery disease because it is due to his service-
connected diabetes mellitus.  

According to the private medical records contained in the 
claims file, the Veteran was diagnosed with diabetes mellitus 
in August 2001.

The Veteran was afforded a VA diabetes examination in May 
2004.  The claims file was not available for review by the 
examiner in conjunction with the examination.  The Veteran 
gave a medical history which did not include myocardial 
infarction or chest pain, but that did include that the 
Veteran had coronary artery bypass grafting (CABG) of 2 
lesions in 1989.  The physical examination showed that the 
Veteran showed a CABG scar.  His S1 and S2 were completely 
audible with no significant abnormalities, and he was without 
murmur.  The examiner diagnosed the Veteran with diabetes 
mellitus.  He also noted that the Veteran's cardiac problem 
was likely secondary to his diabetes mellitus with the 
coronary artery bypass grafting in the past.

The Veteran was afforded a VA heart examination in August 
2004, where the Veteran's claims file was present and 
reviewed.  The examiner also noted the August 2001 diagnosis 
of adult onset diabetes mellitus from the Veteran's private 
physician.  The examiner noted that the Veteran's coronary 
artery bypass surgery was in 1998, after a stress test had 
shown abnormal findings.  The Veteran underwent a heart 
catheterization which showed two areas of blockages.  The 
examiner noted that an August 2004 echocardiogram revealed an 
ejection fraction of 45-50%.  An exercise tolerance test was 
done, and indicated 4.6 METS exercise tolerance, with no 
chest pains or EKG changes.  The Veteran stopped the exercise 
test due to dsypnea.  The examiner diagnosed the Veteran with 
diabetes mellitus and coronary artery disease.  He opined 
that the Veteran's coronary artery disease was less likely 
than not due to his diabetes mellitus.  His rationale was 
that the Veteran's coronary artery disease preceded his 
diabetes mellitus. 

An October 2004 VA treatment record indicated that the 
Veteran's CABG was done in 1998. 

In his February 2005 substantive appeal the Veteran argued 
that his diabetes mellitus likely caused his coronary artery 
disease because it was likely he was suffering from diabetes 
mellitus many years before he was diagnosed.  The Veteran 
contended that he was entitled to the benefit of the doubt on 
this issue.

In December 2008, the Veteran, through his representative, 
noted that cardiovascular diseases are common complications 
of diabetes mellitus, and that the date of onset of diabetes 
mellitus should not be confused with the date of the 
diagnosis.  As such, he argued that because diabetes mellitus 
often goes undetected for long periods of time that it was 
possible that his diabetes predated his coronary artery 
disease. 

The Veteran was afforded another VA heart examination in 
March 2009.  The claims folder was available and reviewed.  
The Veteran gave a history of heart catheterization performed 
secondary to chronic fatigue.  The Veteran also gave a 
history of diabetes being diagnosed in the 1998 to 1999 time 
period.  The examiner noted that the Veteran was diagnosed 
with diabetes mellitus in 2001 and that he had a CABG of two 
vessels in 1998.  The Veteran was on oral medication and 
insulin twice daily at the time of the examination.  On 
physical examination the Veteran had regular rate and rhythm 
without rubs, gallops or murmur appreciated.  An 
echocardiogram performed in August 2008 demonstrated an 
ejection fraction of 58 percent.  A pharmacological stress 
test from January 2006 was normal.  The examiner diagnosed 
coronary artery disease with subsequent coronary artery 
bypass grafting.  The examiner noted that the left 
ventricular ejection fraction was greater than 50 percent and 
the best subjective estimation of METs was less than 3.  The 
examiner felt that the left ventricular ejection fraction 
most closely reflected the cardiac function because the 
Veteran's shortness of breath, obesity, and deconditioning 
limited his exercise tolerance.  The examiner opined that the 
Veteran's coronary artery disease was less than likely as not 
aggravated or permanently worsened by his diabetes mellitus.  
Her reasoning was that the Veteran's coronary artery disease 
was diagnosed in 1998, with heart catheterization and CABG of 
two vessels, while his diabetes was diagnosed in 2001.  She 
also noted that an exercise-tolerance test in January 2006 
was normal and demonstrated no reversible or fixed defects.

The Board acknowledges the Veteran's belief that his 
disability is related to his service-connected diabetes.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed heart disease, 
which requires medical expertise.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  There are conflicting medical 
opinions of record with regard to the matter of whether the 
Veteran's coronary artery disease was caused by his diabetes 
mellitus.  Therefore, the Board must weigh the credibility 
and probative value of these opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).

Currently, the only medical opinion which relates the 
Veteran's coronary artery disease to his diabetes mellitus is 
contained in the May 2004 VA diabetes examination report.  
Without a review of the claims file, and without knowledge of 
the accurate dates of onset of the Veteran's diabetes and the 
Veteran's CABG, the May 2004 examiner opined that the 
Veteran's cardiac problem was likely secondary to his 
diabetes mellitus.  The examiner did not provide a rationale 
for his opinion.  Thus, that opinion is entitled to no 
probative weight.  See Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).

Moreover, the August 2004 and March 2009 VA examiners had the 
opportunity to review the claims file, physically examine the 
Veteran and review diagnostic tests results.  Both examiners 
came to the same opinion that the diabetes did not cause the 
coronary artery disease.  The examiners also provided similar 
rationales.  Both noted that the Veteran's coronary artery 
disease was diagnosed and treated prior to the Veteran being 
diagnosed with diabetes mellitus.  Moreover, the March 2009 
examiner noted that the coronary artery disease was not 
aggravated by diabetes as the evidence showed a normal 
exercise-tolerance test in January 2006 with no reversible or 
fixed defects demonstrated.

While the Veteran contends that his diabetes mellitus may 
have been present long before it was diagnosed, and therefore 
may have been present prior to his diagnosis with coronary 
artery disease, there is no medical evidence that indicates 
such or provides such an opinion.  Moreover, the most 
probative medical opinions fail to relate the two conditions.  
Thus, the preponderance of the evidence is against the 
Veteran's claim for service connection for coronary artery 
disease as secondary to diabetes mellitus.

In summary, the weight of the competent medical evidence 
shows that coronary artery disease was not present in service 
or for many thereafter, and was not caused by or aggravated 
by the Veteran's diabetes mellitus.  Thus, entitlement to 
service connection for coronary artery disease is not 
warranted on a direct, presumptive, or secondary basis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus, is denied.


REMAND

With regard to the Veteran's claim for service connection for 
peripheral vascular disease (claimed as poor circulation), 
the Board finds that additional development is needed.

In April 2004 private physician Dr. S.M.N. noted that the 
Veteran had claudication of the lower extremities and 
indicated that bilateral arterial studies should be 
conducted.  Though there are records in the claims file from 
May to July 2004, these records do not mention an arterial 
study.  The Veteran was asked to provide information 
concerning private treatment providers for treatment since 
July 2005, to which he responded that he only sees VA 
physicians.  However, as the last private record was from 
July 2004, he should be again afforded the opportunity to 
provide information concerning any private treatment he has 
received for his circulation problems in his legs since July 
2004.

In August 2006 the Veteran had x-rays taken of his left knee.  
The x-ray noted that the Veteran had atherosclerotic 
peripheral vascular calcification.

In March 2009 the Veteran was afforded a VA arteries/veins 
examination.  The examiner performed ankle-brachial indices 
and opined that the Veteran had no evidence of peripheral 
vascular disease/peripheral artery disease, but that the 
Veteran did have edema of the lower extremities associated 
with venous insufficiency.  The examiner did not comment on 
the Veteran's previous claudication or his August 2006 x-ray 
noting atherosclerotic peripheral vascular calcification in 
relation to the Veteran's claim that he had poor circulation 
as due to his service-connected diabetes mellitus.  Moreover, 
although the examiner noted that the Veteran did not have 
peripheral vascular or arterial disease, an opinion was not 
rendered regarding whether the venous insufficiency noted is 
related to or permanently worsened beyond natural progress by 
the Veteran's diabetes.  As such, remand to obtain a nexus 
opinion is necessary.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

For the foregoing reasons, the issue is REMANDED for the 
following action:

1.  Ask the Veteran to provide the 
necessary release, and attempt to obtain 
any relevant records from private 
treatment for his circulation problems in 
his legs since July 2004.  In addition, 
request relevant VA treatment records 
from the Columbia, South Carolina VA 
healthcare system, dating since April 
2009.

2.  Return the claims file to the 
examiner who conducted the March 2009 VA 
arteries and veins examination, if 
available.  The examiner should review 
the claims file to include prior 
diagnoses of claudication and 
atherosclerotic peripheral vascular 
calcification.  The examiner should 
indicate whether those findings change 
her opinion as to whether the Veteran 
suffers from a chronic vascular or 
arterial disability in the lower 
extremities, and if so, whether such is 
caused by or permanently worsened beyond 
normal progress by the Veteran's 
diabetes.  In addition, the examiner 
should indicate whether the venous 
insufficiency identified in the lower 
extremities is caused by or permanently 
worsened beyond normal progress by the 
Veteran's diabetes.  The examiner should 
provide a rationale for any opinion 
given.  If the examiner finds that any 
circulation problem identified in the 
Veteran's legs is aggravated by the 
service-connected condition, he/she 
should quantify the degree of 
aggravation, if possible.  If a new 
examination is deemed necessary to 
respond to the questions, then one should 
be scheduled.   

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


